Citation Nr: 0217769	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
April 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection 
for post-traumatic stress disorder.

In January 2001, the Board noted that the RO had denied 
the veteran's claim on the merits without determining that 
there was new and material evidence and remanded for the 
RO to address that issue and provide the veteran with the 
regulation that addresses new and material evidence.  The 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record reflects that in November 1997, a VA 
psychologist referred the veteran for neuropsychological 
testing in connection with his claim, which was scheduled 
on January 13, 1998.  The veteran refused to undergo the 
January 13, 1998, testing. 

2.  On December 23, 1998, the RO requested that the 
veteran undergo neuropsychological testing, as the veteran 
had decided he would undergo such testing, and asked that 
such examination be conducted.  On January 9, 1999, the VA 
psychologist stated that the veteran declined to schedule 
a neuropsychological evaluation.  

3.  In the March 1999 rating decision, the RO informed the 
veteran that he had refused to undergo the 
neuropsychological examinations scheduled in January 1998 
and January 1999.

4.  The record reflects that the veteran was scheduled for 
a VA psychiatric examination on June 20, 2002.  The 
veteran failed to report to the examination.

5.  There is no evidence of record of "good cause" which 
would excuse the veteran's refusal to undergo 
neuropsychological testing and failure to report for the 
scheduled examination in June 2002.


CONCLUSION OF LAW

The reopened claim for service connection for post-
traumatic stress disorder is denied due to failure to 
report, without good cause, for a VA compensation 
examination in June 2002.  38 C.F.R. § 3.655(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such examination, 
an original compensation claim shall be considered on the 
basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(2002).  However, when an examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim 
for an increased rating, the claim shall be denied.  Id.  
(Emphasis added.)

In this case, the RO determined that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for post-traumatic stress disorder.  In 
November 1997, following a VA examination with a 
psychologist, the psychologist determined that the veteran 
should undergo a neuropsychological examination before she 
entered her final diagnosis/diagnoses.  In a January 13, 
1998 addendum, the VA psychologist stated that the veteran 
had refused to undergo the neuropsychological testing.  

On December 23, 1998, the RO noted that the veteran had now 
stated that he was willing to complete the 
neuropsychological examination and requested that the 
examination be scheduled.  A January 9, 1999, statement 
from the VA psychologist indicated that the veteran 
declined to schedule a neuropsychological evaluation.  In a 
separate document, it was noted that when the VA 
psychologist's office called to schedule the appointment 
with the veteran that he "became extremely hostile, 
abusive, and threatening."  The office indicated that the 
request for the examination was being returned-that the 
veteran clearly did not wish to pursue this.

In the March 1999 rating decision on appeal, the RO 
informed the veteran that he had declined to schedule VA 
neurological examinations in January 1998 and January 1999, 
which evidence might have been material to his claim.  The 
veteran was notified of this in an April 1, 1999, 
notification letter.  There is no question that the veteran 
received this notification, as he submitted a notice of 
disagreement in April 1999, making reference to the April 
1, 1999, notification.

On May 13, 2002, the RO stated that in compliance with the 
Veterans Claims Assistance Act that it was requesting a 
post-traumatic stress disorder examination for the veteran, 
which was scheduled on June 20, 2002.  In a June 2002 
examination report, the examiner stated that the veteran 
had not shown up for the exami	nation, but he had 
reviewed the claims file and stated that it was his 
determination that the veteran did not have post-traumatic 
stress disorder.

In a September 2002 supplemental statement of the case, 
the RO informed the veteran of his failure to appear for 
the June 2002 examination.  In the cover letter to the 
veteran, the RO informed the veteran that he could respond 
to the supplemental statement of the case in the next 60 
days.  The record does not reflect that the supplemental 
statement of the case was returned as undeliverable, and 
thus the veteran is presumed to have received the 
supplemental statement of the case.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that 
the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  The 
veteran did not respond to the supplemental statement of 
the case.

In an October 2002 statement, the veteran's representative 
did not mention the veteran's failure to report to the 
June 2002 examination, to include assisting the veteran 
with establishing good cause for the failure to report to 
the June 2002 examination.  

Based on the above facts, the Board finds that the veteran 
has not submitted any evidence of "good cause" for his 
failure to report for the June 2002 examination.  See 
38 C.F.R. § 3.655(b).  The Board finds that based upon the 
veteran's past refusal to undergo neuropsychological 
testing that to develop this claim further by attempting 
to have the veteran examined would be a waste of 
government resources.  As stated above, when a veteran is 
seeking benefits for a reopened claim for service 
connection and fails to appear for the examination, 
without good cause, the claim will be denied.  Id.  If the 
veteran chooses to not show for an examination, while at 
the same time pursuing a claim for VA benefits, that is 
his choice, and he must bear any adverse consequences of 
such action.

What is clear is that VA has taken concerted efforts to 
assist the veteran in the development and adjudication of 
his claim, to include the RO's continued attempts to have 
the veteran undergo a neuropsychological examination.  
Following the veteran's refusal to undergo such 
examination in January 1998, once the veteran expressed an 
interest in undergoing such testing, the RO requested that 
the veteran be rescheduled for such testing.  In January 
1999, the veteran again adamantly refused to undergo such 
testing.  Finally, in compliance with the Veterans Claims 
Assistance Act, the RO scheduled the veteran for a VA 
examination in June 2002 in conjunction with his claim for 
service connection for post-traumatic stress disorder.  
The veteran failed to appear to the June 2002 examination 
and has not made any attempt to explain his failure to 
report.  The Board finds that further action without 
response or assistance from the veteran constitutes a 
waste of limited government resources.  See e.g., Grivois 
v. Brown, 6 Vet. App. 136, 139 (1994).

The RO informed the veteran in the March 1999 rating 
decision and the September 2002 supplemental statement of 
the case that he had failed to schedule/appear for 
examinations scheduled in January 1998, January 1999, and 
June 2002.  Thus, the veteran was placed on notice that he 
needed to undergo this testing/examination.  The Board is 
aware that in the June 1999 statement of the case and the 
September 2002 supplemental statement of the case, the RO 
did not provide the veteran with the provisions of 
38 C.F.R. § 3.655(b); however, the veteran is charged with 
knowledge of the VA regulation of 38 C.F.R. § 3.655(b), 
which clearly states that if a claimant fails to appear 
for an examination, without good cause, in connection with 
a reopened claim for a benefit which was previously 
disallowed, the claim will be denied.  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA 
regulations are binding "on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance.'" (quoting Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 
(1947))).  Accordingly, the Board finds that such error by 
the RO was harmless. 

Accordingly, as the veteran's claim is a reopened claim 
for service connection for post-traumatic stress disorder, 
which had been previously disallowed, and he has failed to 
establish "good cause" in his failure to report to the 
June 2002 VA examination, it is denied pursuant to 
38 C.F.R. § 3.655(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

